Case 9:18-cv-81288-WPD Document 74 Entered on FLSD Docket 03/27/2020 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION


    KIRILL      YUROVSKIY,            a   foreign
    individual,
                                                        Case No.: 9:18-cv-81288
                      Plaintiff,

    vs.

    IMPEX POINT, LLC., a Florida Limited
    Liability Corporation


                      Defendant.


    MOTION FOR PROCEEDINGS SUPPLEMENTARY AND REQUEST TO IMPLEAD
                            THIRD PARTY

          Plaintiff, KIRILL YUROVSKY (“Plaintiff” or “Yurovsky”), by and through undersigned

 counsel and pursuant to Fla. Stat. § 56.29, hereby moves for commencement of Proceedings

 Supplementary and to Implead Third-Party, ANDREY PETROV (“Petrov”), and in support states as

 follows:

          1.    On November 16, 2018, this Court entered its Final Judgment (“Final Judgment”) in

 favor of Plaintiff, KIRILL YUROVSKY, against Defendant-Judgment Debtor, IMPEX POINT,

 LLC. (“Impex Point”), in the amount of $335,109.60, in principal, on Plaintiff’s Complaint that

 alleged, among other things Breach of Contract and a FDUTPA claim. A copy of the Final Judgment

 is attached hereto as Exhibit “A.”

          2.    Pursuant to the Final Judgment, Judgement Debtor, Impex Point, is liable for a

 judgement amount of $335,109.60, of which to date has not been satisfied and remains outstanding.

          3.    Through post-judgment collection investigations and discovery in aid of execution,

 Plaintiff has learned that Petrov, is the alter ego of Judgment Debtor, Impex Point, used for an

 improper purpose to evade creditors. Petrov is liable for the Final Judgment. Therefore, Plaintiff

 moves this Court to implead ANDREY PETROV in Proceedings Supplementary.
Case 9:18-cv-81288-WPD Document 74 Entered on FLSD Docket 03/27/2020 Page 2 of 6



         4.     Fla. Stat. § 56.29 “governs proceedings supplementary, which allow for a judgment

 creditor ‘to ferret out what assets the judgment debtor may have or what property of his others may

 be holding for him, or may have received from him to defeat the execution.” Longo v. Associated

 Limousine Services, Inc., 236 So. 3d 1115, 1118 (Fla. 4th DCA 2018) (citing Young v. McKenzie, 46

 So. 2d. 184, 185 (Fla. 1950)). “The statute governing proceedings supplementary is ‘equitable in

 nature and should be liberally construed.’” Longo, 236 So. 3d at 1118. “Proceedings supplementary

 ‘enable speedy and direct proceedings in the same court in which the judgment was recovered to

 better afford to a judgment creditor the most complete relief possible in satisfying the judgment.’”

 Id. (citing Zureikat v. Shaibani, 944 So. 2d 1019, 1023 (Fla. 5th DCA 2006). “The statutory procedure

 was designed to avoid the necessity of the judgment creditor initiating an entirely separate action for

 a creditor’s bill.” Longo, 236 So. 3d at 1118 (citing Regent Bank v. Woodox, 636 So. 2d 885, 886

 (Fla. 4th DCA 1994).

         5.     Florida courts routinely implead third parties through proceedings supplementary to

 afford judgment creditors the ability to try to collect its judgment. Longo, 236 So. 3d at 1118 (“Judges

 thus have the power and duty ‘to bring in and implead third parties wherever it appears relief against

 them may be warranted’”). Federal Courts in applying State law look to the State where they sit in

 applying such law and thus Longo offers this Court authority on how to apply the law regarding

 proceedings supplementary.

         6.     Fla. Stat. §56.29(1) sets forth the method to initiate proceedings supplementary. Fla.

 Stat. §56.29 (2) governs when third parties may be impleaded into proceedings supplementary, but

 importantly “an order allowing impleader of third parties under section 56.29 does no more than

 allow third parties to be sued, and does not determine any substantive rights.” Longo, 236 So. 3d at

 1118.

         7.      Fla. Stat. §56.29 states in relevant parts:



                                                     2
Case 9:18-cv-81288-WPD Document 74 Entered on FLSD Docket 03/27/2020 Page 3 of 6



               (1) When any judgment creditor holds an unsatisfied judgment or
               judgment lien obtained under chapter 55, the judgment creditor may
               file a motion and an affidavit so stating, identifying, if applicable, the
               issuing court, the case number, and the unsatisfied amount of the
               judgment or judgment lien, including accrued costs and interest, and
               stating that the execution is valid and outstanding, and thereupon the
               judgment creditor is entitled to these proceedings supplementary
               to execution.

               (2) The judgment creditor shall, in the motion described in subsection
               (1) or in a supplemental affidavit, describe any property of the
               judgment debtor not exempt from execution in the hands of any
               person or any property, debt, or other obligation due to the
               judgment debtor which may be applied toward the satisfaction of
               the judgment. Upon filing of the motion and affidavits that property
               of the judgment debtor, or any debt, or other obligation due to the
               judgment debtor in the custody or control of any other person may be
               applied to satisfy the judgment, then the court shall issue a Notice to
               Appear. The Notice to Appear shall direct such person to file an
               affidavit, as provided in s. 56.16, with the court by a date certain, which
               date shall not be less than 7 business days from the date of service of
               the Notice to Appear, stating why the property, debt, or other obligation
               should not be applied to satisfy the judgment. For good cause shown,
               the court may shorten the time for serving an affidavit. The Notice to
               Appear must describe with reasonable particularity the property, debt,
               or other obligation that may be available to satisfy the judgment, must
               provide such person with the opportunity to present defenses, and must
               indicate that discovery as provided under the rules of civil procedure is
               available and that there is a right to a jury trial as provided in s. 56.18.
               The Notice to Appear must be served as provided for in chapter 48. A
               responding affidavit must raise any fact or defense opposing
               application of the property described in the Notice to Appear to satisfy
               the judgment, including legal defenses, such as lack of personal
               jurisdiction. Legal defenses need not be filed under oath but must be
               served contemporaneously with the affidavit.

 (emphasis added).

        8.     “To initiate proceedings supplementary, section 56.29(1) ‘requires that the judgment

 creditor have an unsatisfied judgment and file an affidavit averring that the judgment is valid and

 outstanding.’” Longo, 236 So. 3d at 1119.

               “When a judgment creditor holds an unsatisfied judgment and files a
               motion and affidavit in compliance with section 56.29(1), ‘the
               judgment creditor is entitled to these proceedings supplementary to
               execution.’ § 56.29(1), Fla. Stat. (2016). ‘Upon a showing of the


                                                    3
Case 9:18-cv-81288-WPD Document 74 Entered on FLSD Docket 03/27/2020 Page 4 of 6



                statutory prerequisites, the court has no discretion to deny the
                motion.’”

 Longo, 236 So. 3d at 1119. (emphasis added).

        9.      Here, Plaintiff has filed the affidavit of Andre G. Raikhelson averring that the Final

 Judgment has not been satisfied, and the amount outstanding as required by Fla. Stat. §56.29(1).

 See Raikhelson Affidavit at ¶4-5. As a matter of law, this triggers Plaintiff’s right to proceedings

 supplementary. Longo, 236 So. 3d at 1119.

        10.      With respect to impleading third parties alleged to be the alter ego of the Judgment

 Credit, the Fourth District Court of Appeals has held:

                In cases where the judgment creditor is seeking to implead a third party
                on the basis that the third party is the alter ego of the judgment debtor
                (as opposed to cases where the third party is the recipient of a
                fraudulent transfer of property), it seems odd to require the judgment
                creditor to “describe any property of the judgment debtor” or “any
                property, debt, or other obligation due to the judgment debtor.” A third
                party’s liability under an alter ego theory is not premised upon a
                fraudulent transfer of the judgment debtor’s property, but is instead
                premised on the notion that the judgment debtor and third party should
                be treated as the same entity. Still, the description requirement in
                section 56.29(2) is a clear requirement of the statute, and the judgment
                debtor failed to satisfy that requirement in this case.

                                                  ***

                Furthermore, to provide clarity on remand, we conclude that in cases
                alleging alter ego liability, the description requirement of section
                56.29(2) is satisfied if the judgment creditor describes any property of
                an alter ego of the judgment debtor not exempt from execution in the
                hands of any person, or any property, debt, or other obligation due to
                an alter ego of the judgment debtor which may be applied toward the
                satisfaction of the judgment.

                Contrary to the impleader defendants’ suggestion, the judgment
                creditor’s affidavit does not need to identify property that had
                been transferred to the impleader defendants. Because a judgment
                debtor and an alter ego are treated as the same entity, we find that
                section 56.29(2)’s required description of “any property of the
                judgment debtor … or any property, debt, or other obligation due to
                the judgment debtor” may include property of an alleged alter ego of
                the judgment debtor.


                                                    4
Case 9:18-cv-81288-WPD Document 74 Entered on FLSD Docket 03/27/2020 Page 5 of 6



 Longo, 236 So. 3d at 1121. (emphasis added).

        11.     Here, Plaintiff has identified the property that may be subject to execution through the

 affidavit of Andre G. Raikhelson, thereby satisfying the requirements of Fla. Stat. §56.29(2). See

 Raikhelson Affidavit at ¶8. “Upon filing of the motion and affidavits that property of the judgment

 debtor, or any debt, or other obligation due to the judgment debtor in the custody or control of any

 other person may be applied to satisfy the judgment, then the court shall issue a Notice to Appear.”

 Fla. Stat. §56.29(2). A Notice to Appear directed to Petrov is attached hereto as Exhibit “B.”

        12.     There is substantial evidence that Petrov and Impex Point are one and the same. In the

 alternative, Impex Point is and was the alter ego of Petrov being used for an improper purpose and to

 defraud creditors. Dania Jai-Alai Palace, Inc. v. Sykes, 450 So. 2d 1114, 1117 (Fla. 1984). In the

 alternative, Petrov has continued the business of Impex Point or has resulted in a de facto merger of

 assets. Amjad Munim, M.D., P.A. v. Azar, 648 So.2d 145 (Fla. 4th DCA 1994). Under any of these

 circumstances, Petrov is liable for the Final Judgment.

        13.     A search of the Florida Division of Corporations also reveals that Petrov is the

 manager of Impex Point. See Exhibit “C”.

        14.     Petrov holds property which may be applied toward the satisfaction of the Final

 Judgment. See Raikhelson Affidavit at ¶6-8. Property which may be levied and applied towards

 satisfaction of the Final Judgment includes, but is not limited to, Petrov’s: (a) bank accounts; and (b)

 personal property. See G.M. Leasing Corp., v. U.S., 429 U.S. 338, 350-51 (1977) (noting that

 property held by an “alter ego” of a debtor is subject to collection of the debtor’s liability).

        15.     Accordingly, Plaintiff is entitled to commence proceedings supplementary to

 execution pursuant to Fla. Stat. § 56.29(1) and to implead Petrov as a third-party that may be holding

 property to satisfy the Final Judgment pursuant to Fla. Stat. § 56.29(1).

        16.     Fla. Stat. § 56.29(8) and 57.115(1) provide for the award of fees and costs to be

 awarded to the judgment creditor, the Plaintiff, in addition to the collection of the Final Judgment.
                                                     5
Case 9:18-cv-81288-WPD Document 74 Entered on FLSD Docket 03/27/2020 Page 6 of 6



 Plaintiff has retained the undersigned counsel to represent it in this action and has agreed to pay it

 reasonable attorneys’ fees and costs. The Court should award Plaintiff its reasonable attorneys’ fees

 and costs against Petrov.

        WHEREFORE, Plaintiff-Judgment Creditor, KIRILL YUROVSKY, moves that this Court

 grant this motion commencing proceedings supplementary, implead third-party ANDREY PETROV,

 enter the Notice to Appear attached hereto as Exhibit B, awarding Plaintiff its reasonable attorneys’

 fees and costs and grant any such further relief as this Court deem just and proper.



                CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1

 Undersigned counsel attempted to meet and confer by phone before filing this instant motion.
 Undersigned called Mr. Gary Grant, who spoke to Undersigned about the
 trajectory of this case and this instant Motion.


 DATED: March 27, 2020

 Respectfully submitted,
                                                   By:   Law Offices of Andre G. Raikhelson, LLC.
                                                         Counsel for Plaintiff
                                                         301 Yamato Road
                                                         Suite 1240
                                                         Boca Raton, FL 33431
                                                         Telephone: (954) 895-5566
                                                         Primary Email: arlaw@raikhelsonlaw.com

                                                         /s/ Andre G. Raikhelson
                                                         Andre G. Raikhelson, Esq.
                                                         Bar Number: 123657




                                                   6
